El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
A requerimiento del peticionario, expedimos en este caso nn anto preliminar de certiorari, con el fin de determinar si la corte de distrito había abasado de sn discreción al negarse a concederle al acusado en nna causa criminal nna prórroga *590para preparar y radicar la transcripción de evidencia a ser usada en apelación ante este Tribunal de la sentencia de la ■corte de distrito.
El 14 de enero de 1941 el Fiscal radicó nna acusación •contra el peticionario por asesinato, cometido según se alegaba el 18 de noviembre de 1940. Durante los siguientes ■cinco meses el peticionario radicó tres mociones y una ex-cepción perentoria, todas las cuales fueron declaradas sin lugar por la corte de distrito. El 23 de junio de 1941 el peticionario solicitó y obtuvo una posposición del juicio por el fundamento de que su testigo principal no podía asistir al mismo, habiéndose señalado el juicio del caso para el 29 de julio de 1941. El 23 de julio de 1941 el peticionario solicitó •otra posposición del juicio porque su abogado se encontraba en los Estados Unidos continentales. Se accedió a la misma -y el caso se señaló de nuevo para juicio para el 18 de noviembre de 1941. En dicha fecha, el peticionario fué juzgado. Un jurado lo encontró culpable de homicidio voluntario.
El 24 de noviembre de 1941 el peticionario solicitó que se pospusiera la lectura de la sentencia debido a que se pro-ponía radicar una moción de nuevo juicio. La corte inferior le concedió 20 días para este fin, y ordenó al taquígrafo de la corte que transcribiera la evidencia que serviría de base a la referida moción. Una segunda prórroga, a expirar el 15 de enero de 1942, le fué concedida al peticionario para el mismo fin. El 13 de enero de 1942 el peticionario solicitó una tercera prórroga para este propósito. Ésta le fué de-negada y la corte inferior señaló el 2 de febrero de 1942 para dictar sentencia. La corte en dicho día sentenció al peticionario a tres años de presidio y, encontrándolo cul■pable de portar armas ilegalmente, lo sentenció por ello a un mes cárcel. El mismo día el peticionario apeló de ambas sentencias para ante esta Corte.
El 9 de febrero de 1942 el peticionario solicitó y obtuvo una orden dirigida al taquígrafo para que transcribiera la •evidencia aducida en el, juicio a los fines de la apelación. *591Posteriormente la corte de distrito concedió al peticionario once prórrogas para radicar la transcripción de la eviden-cia, la última de las cuales se concedió el 28 de diciembre a expirar el 30 de enero de 1943. Para dicha fecha había trans-currido un año desde que se radicó el escrito de apelación.
Estando el caso en este estado, el taquígrafo, el 18 de enero de 1943, radicó una moción que lee en parte como sigue:
. . el infrascrito siempre se ha hallado dispuesto a preparar esta transcripción dentro de los términos concedídosle y siendo la razón por la cual no la ha hecho hasta ahora la de que el acusado-.apelante tan sólo le ha satisfecho, a cuenta de sus honorarios, que ascienden a la suma de cien (100) dólares, la cantidad de diez (10) dólares.”
Entonces la corte de distrito dictó una resolución el 20 de enero ordenando al peticionario a consignar dentro de cinco días la cantidad de $90 que todavía se le adeudaba al taquígrafo, y concedió una última prórroga de veinte días para radicar la transcripción de evidencia. Sin embargo, el día siguiente, 21 de enero, el peticionario radicó una moción alegando que él no podía recaudar $90 en tan corto término y solicitando una prórroga hasta el 28 de febrero para con-.signar esa suma, en corte. El 25 de enero la corte de dis-trito, al resolver esta moción, concedió otra prórroga hasta el 10 de febrero para consignar los $90. En 2 de febrero compareció el peticionario con aún otra moción, solicitando otra prórroga de 30 días dentro de la cual radicar la trans-cripción, alegando que había llegado a un acuerdo con el ta-quígrafo por el cual éste prepararía la transcripción por $75, de los cuales había recibido ya $25, pero que al peticionario le era imposible obtener los $50 restantes dentro del período concedido por la corte.
En una extensa resolución en la cual los hechos antes in-dicados se exponen en detalle, la corte de distrito, el 15 de febrero de 1943, declaró sin lugar esta última moción de pró-rroga. Es esta resolución del 15 de febrero la que es objeto *592de la presente revisión. El peticionario se queja de qne la misma (‘arbitraria, irrazonable e injustamente cancela” su derecho de apelación, el cual, según el, ha venido perfeccio-nando diligentemente.
No podemos convenir con el peticionario de que él ha sido diligente en la prosecución de su apelación. El récord re-fleja diligencia de su parte. Pero esta diligencia ha sido en-cauzada casi enteramente hacia la posposición en vez de ha-cia la celebración del juicio y la prosecución de su apelación. En verdad, aparte de las muchas prórrogas, la mayoría de las cuales nos parecen enteramente innecesarias, el peticio-nario no hizo gestión alguna para cumplir con las Reglas 31-3 de las Reglas de las Cortes de Distrito de Puerto Rico (Edición revisada, 1941) que le exigen que consigne los ho-norarios del taquígrafo dentro de 20 días a partir de su so-licitud para que se transcriba la evidencia. No obstante esta disposición, el peticionario obtuvo 13 prórrogas, que alcan-zan a más de un año, para radicar una transcripción que aparentemente fue retardada, por lo menos últimamente, de-bido a no haber depositado el peticionario el dinero para su pago. Aparte de una alegación de insolvencia, que le diera derecho a litigar m forma pauperis, la cual nunca hizo, poco favorece al peticionario alegar tan tardíamente que no puede reunir los honorarios de $50, después de habérsele concedido con este fin repetidas prórrogas.
Lejos de abusar de su discreción, el juez de distrito actuó sabiamente al poner coto a una situación intolerable. A este respecto, creemos apropiado decir que nuestro firme criterio es que la prosecución de apelaciones criminales a esta Corte en muchos casos es dilatada indebidamente. Las partes y las cortes inferiores deben cooperar para obtener la pronta resolución de casos criminales, incluyendo la prosecución y decisión de las apelaciones en ellos envueltas. Tales casos tienen preferencia en el trabajo del abogado, y deben ser los primeros en el calendario de las cortes, a fin *593de que la sentencia final para castigar a los culpables y para vindicar al inocente se dicte lo más rápidamente posible. Aquellos que son responsables de la efectiva administración de la justicia en esta comunidad debieran seguir el ejemplo del juez de distrito en este caso.
El auto de certiorari será anulado.
El Juez Asociado Sr. De Jesús no intervino.